The CouRT
(MoRsell, J., contrá,)
rejected the evidence.
The defendants were found guilty upon .the first count only, and were fined $20, and required to give security in $200 for their good behavior for twelve months, and to stand committed until, &c.*

 The Court was in session twenty-five days. One hundred and twenty-four indictments were found. Ho eases were tried but upon indictments found at this special session. Eifty-nine were tried; five pleaded guilty. Of those tried forty-five were found guilty; eleven not guilty; and in three the jury could not agree, and were discharged. Sentence was pronounced in forty-four cases, and several new trials were granted; one of which was a cáse of murder. The Court transacted all the business which was ready, and, having ordered all the unfinished business to be continued to the next regular term, adjourned to the Court in course, October 1, 1833.